Mr. Presiding Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Insurance, § 861*—when action properly brought against local and national organizations of mutual benefit association. Where a local organization of a benefit association was part of and under the control of the national organization, the former collecting dues and having custody of the benefit fund which the latter controlled and whose authority was necessary to permit the local organization to pay benefits, held that a suit for a death benefit was properly brought against both organizations. 2. Insurance, § 816—when person in part dependent. Where a member of a benefit association lived with his son, to whom he gave his wages, and the son, from such wages and those earned by himself, supported his family and his father, held that the son was partly dependent on the father for support, and entitled to recover a death benefit payable to one in whole or in part dependent on a member for support. 3. Insurance, § 897*—when dependency question of fact. Whether one is dependent for support on a member of a benefit association, within the meaning of the certificate, is a question of fact to be determined from the facts and circumstances of each particular case. 4. Insurance, § 816*—when person entitled to recover as dependent. In order to entitle one to recover on a death benefit certificate as a dependent of a deceased member of a benefit association, it is not essential that there should have been any legal duty of the deceased member to support such dependent. 5. Insurance, § 816*—when person entitled to recover as dependent. In order to entitle one to recover as a dependent, a death benefit of a deceased member of a benefit association, it is only necessary that such dependency exist to a substantial extent.